Title: Memorandum to Thomas Jefferson, [25 October] 1804
From: Madison, James
To: Jefferson, Thomas


[25 October 1804]

(a)and which have been encreased by peculiar circumstances in the W. Indn Seas; yet in the more distant channels at least of our trade,

b.The act authorizes &c provisionally at least—a port &c without the limits of the U. S. The words in () may be left out.
c—(on the part of Spain)
d.(proper to suspend) will according better with the case—as the 6th art. is also made a ground of suspension.
emay reasonably be expected to replace the Spanish Govt. in the disposition which originally concurred in the Convention
f.(manifestations)—
g(on proper)—quer if the last circumstance may not be omitted in so general a paragraph—and left either to be includ[e]d in some particular message—or taken up on informl. suggestion
h—quer here as above
i.(effectual) is it not too strong

and to which peculiar causes have contributed
